DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenner et al. [US 2019/0155512] in view of Blong et al. [US 2016/0192178] and in further view of Doerner et al. [US 2017/0177266].
Claim 1 is rejected over Tenner, Blong and Doerner.
Tenner teaches “A method, comprising: receiving a data transfer request from an application program hosted at a first location in a computing environment for transferring a given data set to a second location in the computing environment,” as “A method for enabling management of cloud resources based on tiered storage data movement includes receiving a request from a cloud computing system to provide the cloud computing system a notification of a data movement initiated by a tiered storage system,” [Abstract] (A method of managing data transfer request in cloud computing environment is recited.)
“notifying the second location of the data transfer request; and” as “where the data movement comprises moving data associated with the cloud computing system from a first storage tier to a second storage tier, and the notification comprises an indication of a condition for initiating the data movement.” [¶0003] (Notification to the other location about the data transfer request is recited.)
“wherein the receiving, notifying and deployment causing steps are performed via one or more processing devices.” as “the resources allocated in the cloud computing system can include memory, processors, and communication bandwidth allocated to a hosted computing environment.” [¶0028] (The processor executes the steps.)
Tenner does not explicitly teach wherein the data transfer request comprises information identifying one or more data types of the given data set and one or more preferences associated with the transfer of the given data set;
causing deployment of one or more data-aware services to optimize the given data set prior to transfer to the second location, wherein optimizing the given data set is performed based 
However, Blong teaches “wherein the data transfer request comprises information identifying one or more data types of the given data set and one or more preferences associated with the transfer of the given data set;” as “schedule a transfer of data, of the particular content type, between local storage of the mobile device and cloud storage implemented remotely relative to the mobile device, the scheduling being based on the user preference information and based on the aggregate amount of data of the particular content type; and transfer the scheduled data, to and from the cloud storage service” [Claim 16] (The recited portion teaches transfer of data based on data type and user preference.)
Tenner and Blong are analogous arts because they teach storage system and transferring data from one storage to another.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tenner and Blong before him/her, to modify the teachings of Tenner to include the teachings of Blong with the motivation of cloud storage services may be used to expand the storage capacity of a mobile device and/or provide easier access to the user's data from multiple different computing devices. [Blong, ¶0002]
The combination of Tenner and Blong does not explicitly teach causing deployment of one or more data-aware services to optimize the given data set prior to transfer to the second location, wherein optimizing the given data set is performed based on the one or more data types of the given data set and the one or more preferences associated with the transfer of the given data set;

However, Doerner teaches “causing deployment of one or more data-aware services to optimize the given data set prior to transfer to the second location, wherein optimizing the given data set is performed based on the one or more data types of the given data set and the one or more preferences associated with the transfer of the given data set;” as “upon operating conditions associated with data aware deduplicating object store 1500, may be adjusted automatically dynamically by consistent hashing logic 1510, or may be user adjustable.” [¶0151] (data aware storage system is recited. Deduplication of data is the optimization.)
Tenner, Blong and Doerner are analogous arts because they teach storage system and transferring data from one storage to another.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tenner, Blong and Doerner before him/her, to modify the teachings of combination of Tenner and Blong to include the teachings of Doerner with the motivation of combination of consistent hashing and the key/value interfaces mitigates or even eliminates the "global index" problem associated with conventional deduplication schemes. [Doerner, ¶0035]
Claim 2 is rejected over Tenner, Blong and Doerner.
The combination of Tenner and Blong does not explicitly teach wherein the one or more data-aware services to optimize the given data set prior to transfer to the second location comprise one or more of a data deduplication service and a data compression service.
However, Doerner teaches “wherein the one or more data-aware services to optimize the given data set prior to transfer to the second location comprise one or more of a data deduplication service and a data compression service.” as “upon operating conditions associated 
Claim 3 is rejected over Tenner, Blong and Doerner.
Tenner teaches “wherein the step of causing deployment of the one or more data- aware services further comprises utilizing resources of the first location.” as “Executing operation 515 includes determining, from the notification, one or more blocks of data associated with the data movement operation. Executing operation 515 can then include determining from, for example, a data structure mapping blocks of the cloud computing system's logical volume to one or more virtual volumes allocated to hosted computing environment,” [¶0081] (The services are defined in the host cloud computing system level.)
Claim 4 is rejected over Tenner, Blong and Doerner.
Tenner teaches “wherein the step of causing deployment of the one or more data- aware services further comprises utilizing resources external to the first location.” as “Examples, include, but are not limited to: microcode, device drivers, redundant processing units, external disk drive arrays, RAID systems, tape drives, and data archival storage systems, etc.” [¶0059] (external disk array can be used for deployment of the services.)
Claim 6 is rejected over Tenner, Blong and Doerner.
The combination of Tenner and Blong does not explicitly teach further comprising causing execution of the one or more data- aware services on the given data set.
However, Doerner teaches “further comprising causing execution of the one or more data- aware services on the given data set.” as “example apparatus and methods provide a data aware deduplicating object store.” [¶0070] (Data aware services are provided.)

Claim 7 is rejected over Tenner, Blong and Doerner.
The combination of Tenner and Blong does not explicitly teach wherein the one or more data-aware services are executed on a portion of the given data set.
However, Doerner teaches “wherein the one or more data-aware services are executed on a portion of the given data set.” as “The deduplication may be performed at the individual disk level.” [¶0113] (The data-aware service is executed on a single disk instead of entire storage [i.e., portion of data set].)
Claim 8 is rejected over Tenner, Blong and Doerner.
The combination of Tenner and Blong does not explicitly teach further comprising transferring the given data set to the second location after execution of the one or more data-aware services on the given data set.
However, Doerner teaches “further comprising transferring the given data set to the second location after execution of the one or more data-aware services on the given data set.”  [Fig. 17] (Fig. 17 shows the data is stored/transferred after the data-aware service is performed.)
Claim 10 is rejected over Tenner, Blong and Doerner.
Tenner teaches “wherein one or more of the first location and second location is a cloud computing platform.” as “A method for enabling management of cloud resources based on tiered storage data movement includes receiving a request from a cloud computing system to provide the cloud computing system a notification of a data movement initiated by a tiered storage system” [Abstract] (The storage can be cloud data store.)
Claim 11 is rejected over Tenner, Blong and Doerner.
“wherein one or more of the first location and second location is an edge computing network.” as “The network may comprise copper transmission cables, optical transmission fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers.” [¶0091] (The servers can be edge servers.)
Claim 12 is rejected over Tenner, Blong and Doerner.
Tenner teaches “An article of manufacture comprising a processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by the one or more processing devices implement the steps of claim 1.” as “Computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages.” [¶0092] (Computer readable software executes the method.)
Claim 13 is rejected over Tenner, Blong and Doerner with the same rationale of rejection of Claim 1.
Claim 14 is rejected over Tenner, Blong and Doerner with the same rationale of rejection of Claim 1.
Claim 15 is rejected over Tenner, Blong and Doerner.
The combination of Tenner and Blong does not explicitly teach wherein the one or more data-aware services to process the given data set comprise a data hydration service.
“wherein the one or more data-aware services to process the given data set comprise a data hydration service.” as “Since data awareness may be performed at different locations by different processes, rather than just at a single central location, data awareness data (DAD) may be acquired at times including ingest, rehydration, protection time, or other times.” [¶0075] (The service may include data rehydration.)
Claim 16 is rejected over Tenner, Blong and Doerner.
The combination of Tenner and Blong does not explicitly teach wherein the processing of the given data set by the one or more data-aware services is performed at a time subsequent to receipt of the given data set at the second location.
However, Doerner teaches “wherein the processing of the given data set by the one or more data-aware services is performed at a time subsequent to receipt of the given data set at the second location.” as “Once all the data or a threshold amount of data from the over capacity bulk ring that was used for ingest has been copied to the new bulk ring that will be used for read only, then reads may subsequently be directed to the read optimized devices that form the new ring.” [¶0056]
Claim 18 is rejected over Tenner, Blong and Doerner with the same rationale of rejection of Claim 10.
Claim 19 is rejected over Tenner, Blong and Doerner with the same rationale of rejection of Claim 11.
Claim 20.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenner et al. [US 2019/0155512] in view of Blong et al. [US 2016/0192178] in further view of Doerner et al. [US 2017/0177266] and yet in further view of Bissey [US 2020/0201788].
Claim 5 is rejected over Tenner, Blong, Doerner and Bissey.
The combination of Tenner, Blong and Doerner does not explicitly teach further comprising validating the second location prior to transferring the given data set thereto.
However, Bissey teaches “further comprising validating the second location prior to transferring the given data set thereto.” as “When the controller (105) moves data from a source memory region (e.g., 111) to a destination memory region (e.g., 113) (e.g., in a garbage collection operation, or in response to a command from the host system (102)), the memory system (101) is configured to validate the data to be written into the destination memory region (e.g., 113), before erasing the corresponding data in the source memory region (e.g., 111).” [¶0024] (Destination location is validated before data is transferred.)
Tenner, Blong, Doerner and Bissey are analogous arts because they teach storage system and transferring data from one storage to another.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tenner, Blong, Doerner and Bissey before him/her, to modify the teachings of combination of Tenner, Blong and Doerner to include the teachings of Bissey with the motivation of securing data integrity during operations to move data from one memory location to another memory location. [Bissey, ¶0013]
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenner et al. [US 2019/0155512] in view of Blong et al. [US 2016/0192178] in further view of Doerner et al. [US 2017/0177266] and yet in further view of SEELAM et al. [US 2020/0092392].
Claim 9 is rejected over Tenner, Blong, Doerner and SEELAM.
The combination of Tenner, Blong and Doerner does not explicitly teach wherein the one or more data types of the given data set are artificial intelligence/machine learning and analytics data types.
However, SEELAM teaches “wherein the one or more data types of the given data set are artificial intelligence/machine learning and analytics data types.” as “Embodiments for data caching and data-aware placement for machine learning by a processor.” [Abstract] (Machine learning can be used for data aware service.)
Tenner, Blong, Doerner and SEELAM are analogous arts because they teach storage system and transferring data from one storage to another.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tenner, Blong, Doerner and SEELAM before him/her, to modify the teachings of combination of Tenner, Blong and Doerner to include the teachings of SEELAM with the motivation of Machine learning allows for an automated processing system (a "machine"), such as a computer system or specialized processing circuit, to develop generalizations about particular data sets and use the generalizations to solve associated problems by, for example, classifying new data. [SEELAM, ¶0013]
Claim 17 is rejected over Tenner, Blong, Doerner and SEELAM with the same rationale of rejection of Claim 9.
Response to Arguments
Applicant’s arguments, filed on 01/29/2021, with respect to the rejection(s) of claim(s) 1 and 13 under 35 § USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blong et al. [US 2016/0192178].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/            Primary Examiner, Art Unit 2132